Name: 83/383/EEC: Commission Decision of 29 July 1983 on the approval of the special programme for the Piedmont region concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-08-13

 Avis juridique important|31983D038383/383/EEC: Commission Decision of 29 July 1983 on the approval of the special programme for the Piedmont region concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) Official Journal L 222 , 13/08/1983 P. 0035 - 0035*****COMMISSION DECISION of 29 July 1983 on the approval of the special programme for the Piedmont region concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) (83/383/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), and in particular Article 2 (3) thereof, Whereas, on 2 June 1983, the Italian Government forwarded the special programme for the Piedmont region concerning the development of production of beef and veal, sheepmeat and goatmeat as well as an explanation of the Piedmont region on the method for the specific calculation within the meaning of Article 3 (1) (a) of Regulation (EEC) No 1944/81; Whereas the said programme included the indications and measures provided for in Article 5 of the Regulation showing that the objectives of the said Regulation can be attained and that the conditions of this Regulation are fulfilled; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The specific programme for the Piedmont region concerning the development of production of beef and veal, sheepmeat and goatmeat which was forwarded by the Italian Government on 2 June 1983 pursuant to Regulation (EEC) No 1944/81 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20. 7. 1981, p. 27.